USDC IN/ND case 1:20-cv-00474-WCL-SLC document 13 filed 01/07/21 page 1 of 4




                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF INDIANA
                                         FORT WAYNE DIVISION

CONDRA SMITH,                                                                   )
                                                                                )
                                  Plaintiff,                                    )
                                                                                )
                       v.                                                       ) Civil No 1:20-CV-00474
                                                                                )
UNITED STATES DEPARTMENT OF                                                     )
EDUCATION, et al,                                                               )
                                                                                )
                                  Defendant.                                    )

          DEFENDANT UNITED STATES DEPARTMENT OF
  EDUCATION’S MOTION FOR EXTENSION OF TIME TO RESPOND
           TO PLAINTIFF’S MOTION FOR REMAND

           The United States on behalf of defendant, United States Department of

Education (“Education”), moves for an extension of time to respond to the

Plaintiff’s motion for remand, and states:

           1.          On November 12, 2020, Plaintiff filed her Complaint and Demand

for Jury Trial in the Allen Superior Court against the Department, and the

other named defendants in the caption. 1

           2.          Plaintiff’s Complaint alleges claims for fraud and conversion

related to the garnishment of Plaintiff’s wages following Plaintiff’s default on


           1.          Plaintiff’s Complaint asserts substantially-identical allegations to those raised in a previous lawsuit brought by Plaintiff in
the Northern District of Indiana, Smith v. United States Department of Education, et al, Cause No. 1:18-CV-348-HAB-SLC (the “Prior Lawsuit”).
           The Prior Lawsuit was fully litigated before the Hon. Judge Holly A. Brady, with final judgment entered against Plaintiff and in favor
of the Department, PCR, GRC, and USA Funds. Plaintiff appealed the judgment in the Prior Lawsuit to the Seventh Circuit Court of Appeals,
which dismissed the appeal. [See Smith v. United States Department of Education, et al., No. 20-1069 (7th Cir. 2020).] Plaintiff then petitioned
for review to the Supreme Court of the United States, which was denied.



                                                                          1
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 13 filed 01/07/21 page 2 of 4


her student loans. (Dkt. #3). Among other things, Plaintiff alleges that the

underlying loan was obtained fraudulently and is not her loan obligation.

         3.   On December 17, 2020, the United States, filed its Notice of

Removal, pursuant to 28 U.S.C. § 1442(a)(1), to remove Plaintiff’s most recent

Complaint from the Allen Superior Court to the Northern District of Indiana.

(Dkt. #1).

         4.   On December 29, 2020, Plaintiff filed her Motion for Remand and

Memorandum in Support of Motion to Remand. (Dkt. #7).

         5.   Education, and other named defendants oppose Plaintiff’s Motion

for Remand and intend to file a response in opposition to her request for

remand. (Dkt. # 10).

         6.   Education, and other named defendants intend to move for

dismissal of Plaintiff’s Complaint, which fails because Plaintiff’s claims were

fully litigated on the merits in the Prior Lawsuit, among other reasons. (Dkt.

# 10).

         7.   Education, and other named defendants on January 5, 2021, filed

a request for an initial pretrial conference with the Hon. Magistrate Judge

Susan L. Collins, at the Court’s earliest convenience (in advance of the Rule 16

Conference), to discuss the progression of this litigation and a potential joint

briefing schedule to govern forthcoming filings in this matter. (Dkt. #10).

Education, and other named defendants believe that an early initial conference

                                       2
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 13 filed 01/07/21 page 3 of 4


to discuss these issues would benefit the Court and the parties and help

streamline this case moving forward. (Dkt. #10).

      8.     The Court granted an initial pre-trial for January 12, 2021.

      9.     Plaintiff’s motion to remand is without merit in that the United

States removed this matter under 28 U.S.C. § 1442(a)(1), requiring no consent

from other defendants and the motion does not comply with the local rules.

      10.    The United States believes that judicial economy will be served by

waiting to after the initial pre-trial in this matter to file a response to Plaintiff’s

motion to remand and requests an extension of time for 15 days after the initial

pre-trial conference in this matter.

      WHEREFORE, the United States requests and extension of time of at

least 15 days following an initial pre-trial conference in this matter set for

January 12, 2021, and for all other relief the Court deems appropriate.

                                 Respectfully submitted,

                                 GARY T. BELL
                                 ACTING UNITED STATES ATTORNEY

                             By: s/Deborah M. Leonard
                                 Deborah M. Leonard
                                 Assistant United States Attorney
                                 E. Ross Adair Federal Building & U.S.
                                 1300 South Harrison Street, Room 3128
                                 Fort Wayne, IN 46802-3489
                                 Telephone: (260) 422-2595
                                 Facsimile: (260) 426-1616
                                 Email: deborah.leonard@usdoj.gov


                                          3
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 13 filed 01/07/21 page 4 of 4


                       CERTIFICATE OF SERVICE

      I hereby certify that on the 7th day of January, 2021, the DEFENDANT

UNITED STATES DEPARTMENT OF EDUCATION’S MOTION FOR

EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S MOTION FOR

REMAND was electronically filed with the Clerk of the Court using the

CM/ECF system and a copy of the foregoing was served by United States Mail,

postage prepaid to the following:

Condra L. Smith
3301 Lafayette St.
Fort Wayne, IN 46806

Pro-Se Plaintiff



                                         s/ Teresa M. Dillner
                                         Teresa M. Dillner
                                         Legal Assistant, Civil Division
OFFICE OF:
United States Attorney
5400 Federal Plaza, Suite 1500
Hammond, IN 46320
Tel: (219) 937-5500
Fax: (219) 852-2770




                                     4
